DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2-24, 27, 28, 30-32, 34-47 and 49-114 have been canceled.  Claims 1, 25, 26, 29, 33 and 48 have been amended.  Claims 115-137 have been added.  Claims 1, 25, 26, 29, 33, 48 and 115-137 are pending and under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 48  and 134 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 48 recites, in part, that the hematological cancer of claim 33 is neuroblastoma.  However, neuroblastoma is not a hematological cancer, so claim 48, as it reads on neuroblastoma, fails to include all the subject matter of the claim on which it depends. 
Claim 134 recites, in part, that the hematological cancer of claim 133 is neuroblastoma.  However, neuroblastoma neither a hematological cancer nor an autoimmune disease, so claim 134, as it reads on neuroblastoma, fails to include all the subject matter of the claim on which it depends. 



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 48, 122, 123, 134, and 136 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 (A) The recitation of hemoglobinopathy disorder in claim 136 lacks specific antecedent basis in claim 132.  For purpose of examination, claim 136 will be read as depending on claim 135.
(B) Claims 122 and 123 are vague and indefinite because claim 1 specifies only that the patient is in need of a transplant but does not require the administration of an actual transplant.  Thus it is unclear how the requirement for allogeneic or autologous cells of a transplant that is not actually administered as part of the active method further limits the scope of claim 1.  For purpose of examination, claims 122 and 123 will be read as dependent on claim 29.
(C) Claims 48 and 134 are vague and indefinite in the inclusion of neuroblastoma in a Markush Grouping with hematological cancers.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 25, 26, 29, 33, 48, 115-120, and 122-137 are rejected under 35 U.S.C. 103 as being unpatentable over Czechowicz et al (WO2016/164502, reference B25 in the 7 pg. IDS filed 6/25/2020) as evidenced by Perez et al (Journal of Immunological Methods, 2007, Vol. 321, pp. 70-79) in view of Muller et al (WO2010/115629, reference A38 in the 14 pg. IDS filed 6/25/2020), Lyon et al (Nature Biotechnology, 2014, Vol. 32, pp. 1059-1062) and Eigenbrot et al (U.S.2009/0175865).
Claim 1  is drawn to a method of depleting a population of CD117 cells in a human patient in need of a hematopoietic stem cell transplant comprising administering to said patient an effective amount of a conjugate comprising an anti-CD117 antibody, wherein the anti-CD117 is internalized  by a CD117+ cell , and wherein the anti-CD117 antibody is conjugated to the amatoxin by a linker attached to a Cys residue in the Fc domain of the antibody, wherein the amatoxin has the structure of formula I, wherein Rc is -L-X and herein the amatoxin comprises exactly one Rc substituent.  Claim 25 
Claim 127 is drawn to a method for treating a human patient having a stem cell disorder comprising
 administering to said patient comprising administering to said patient an effective amount of a conjugate comprising an anti-CD117 antibody, wherein the anti-CD117 is internalized  by a CD117+ cell, and wherein the anti-CD117 antibody is conjugated to the amatoxin by a linker attached to a Cys residue in the Fc domain of the antibody, wherein the amatoxin has the structure of formula I, wherein Rc is -L-X and herein the amatoxin comprises exactly one Rc substituent, and 
administering a hematopoietic stem cell transplant to the patient.
Claims 128-130 require R5=ORc, R8=NHRc and R1=R2=OH, respectively.  Claim 131 requires, in part, that the linker, L, in claim 131 is C1-C6 heteroalkylene.  Claim 132 requires that the linker, L of claim 131 comprises a peptide.
Claim 133 requires that the patient of claim 131 has a hematological cancer or autoimmune disease.  Claim 134 specifies that the hematological cancer of claim 133 is leukemia, lymphoma, or multiple myeloma or the cancer is neuroblastoma.   Claim 137 requires that the HSCT of claim 127
Czechowicz et al disclose a method of conditioning a subject for engraftment, the method comprising selectively depleting or ablating an endogenous hematopoietic stem cell (HSC) or 
Czechowicz et al teach a method of treating a stem cell disorder further comprises the administration of a stem cell population to the target tissue of a the subject wherein the administered stem cell population engrafts in the target tissue after administration of an effective amount of an internalizing antibody which specifically or selectively binds to CD117 and is coupled to a toxin and thereby ablating the endogenous stem cell population in a target tissue (claim 3 of ‘502 and page 4, lines 20-25) which meets the same limitation in claims 26, 29 and 127.  Czechowicz et al teach that the utility of CD117 immunotoxins will enable more wide-spread use of both allogeneic and autologous bone marrow transplants in care facilities that perform traditional bone marrow transplants (page 83, lines 8-12) which renders obvious the limitations of claims 122 and 123

Muller et al teach conjugates of amatoxins and target binding moieties, such as antibodies, useful for the treatment of cancer (abstract).  Muller et al teach that linker moieties conjugating the amatoxin to an antibody are covalently bound to functional groups in preferred positions with respect to optimal antitumor activity (abstract).  Muller et al teach the connection of the 6’ C-atom of amatoxin amino acid 4  to the target binding moiety by means of a an ether linkage to the linker, L2 (claims 1-3 of ‘629) which meets the limitation of claim 1 wherein R5=ORc, Rc is –L-Z, as well as R1=R2=H or OH; R3, R4, R6 and R7=H, R8=NH3 or OH, R9=OH (Figure 1), and the limitation of claim 1 that the amatoxin has only one Rc, because only one linker is present in the structure of Muller,  in addition to the limitations of claims 115
Muller et al teach that the linkers L1, L2 or L3 are alkyl, heteroalkyl, alkenyl, heteroalkenyl, alkynyl, heteroalkynyl, cycloalkyl, heterocycloalkyl, aryl, heteroaryl, aralkyl, or a heteroaralkyl group, optionally substituted (claim 15 of ‘629).

Lyon et al teach, that in general, antibody-drug conjugates are formed through reaction of a thiol and alkyl maleimide functionalities on the constituents of the conjugate.  Lyon et al teach that nearly all of the ADCs in clinical development and the two previously approved ADCs contain alkyl maleimides (page 1059, first paragraph under the abstract). 
Eigenbrot et al teach antibodies engineered by replacing an amino acid of a parent antibody with non-cross-linked, highly reactive cysteine (abstract), wherein the cysteine engineering was conducted in the Fc region (paragraph [0271]) which meets the limitation of claim 120.  Eigenbrot et al teach that the sites identified on the exemplary antibody fragment, hu4D5Fabv8 which when substituted with cysteine provide an active thiol, are primarily in the constant domain of the antibody which is well conserved across all species of antibodies (lines 1-4 of paragraph [0165]). Eigenbrot et al teach that these sites in the constant domain should be broadly applicable to other antibodies, without further need of structural design or knowledge of specific antibody structures, and without interference in the antigen binding properties inherent to the variable domains of the antibody (lines 4-8 of paragraph [0165]) which meet the limitation of claim 1 regarding “by way of a cysteine residue in the Fc domain of the antibody”. Eigenbrot et al teach that a linker of an ADC can comprise a subunits including a Stretcher Unit, an Amino Acid Unit and a Spacer Unit (paragraphs [0300]-[0309]), the amino acid unit of which meets the limitations of claim 1, wherein L comprises a peptide and claim 119.  Eigenbrot et al teach that antibody cysteine thiol groups are nucleophilic and capable of reacting to form covalent bonds with electrophilic groups on linker moieties (paragraph [0364]).  Eigenbrot et al teach exemplary linkers used to connect antibody with drug moieties (paragraph [0344] and [0345]) which meet the limitations of L is a linker comprising a peptide “val-cit” in claims 113 and 136, L is a linker which is C1-C6 heteroalkylene in claims 1, 118 and 131.
It would have been prima facie obvious at the time of the effective filing date to use linkers attached to the amatoxin at the locations indicated by Muller et al and use the linkers to attach to engineered cysteines in the Fc region of the anti-CD117 antibody to provide the anti-CD117 amatoxin conjugate in the methods taught by Czechowicz et al.  One of skill in the art . 

Claims 1, 25, 26, 29, 33, 48, 115-118, 120-131, 133-137 rejected under 35 U.S.C. 103 as being unpatentable over Czechowicz et al (WO2016/164502, reference of the IDS filed6/25/2020) in view of Muller et al (WO2010/115629, reference of the IDS filed 6/25/2020), Lyon et al (Nature Biotechnology, 2014, Vol. 32, pp. 1059-1062) and Giacalone et al (U.S. 2012/0207754).
Claim 121 requires that the cysteine residue for attachment of the linker in claim 1 is a naturally occurring residue in the Fc domain of the antibody.
Czechowicz et al disclose a method of conditioning a subject for engraftment, the method comprising selectively depleting or ablating an endogenous hematopoietic stem cell (HSC) or progenitor cell population in a target tissue of the subject by administering to the subject an effective amount of an antibody coupled to a toxin; wherein the toxin is internalized by the endogenous stem cell population, thereby depleting or ablating the endogenous hematopoietic stem cell or progenitor cell population in the target tissue and conditioning the subject for engraftment (claim 1).  Czechowicz et al disclose that the antibody binds to, and is internalized by CD117 (page 8, lines 21-23).  Czechowicz et al disclose that the toxins include amatoxins including α-amanitin, amanitin, amanitin, amanitin, amanin, amaninamide, amanullin, and amanullinic acid (page 50, line 21 to page 51, line 4) which partially meet the limitations of 
Czechowicz et al teach a method of treating a stem cell disorder further comprises the administration of a stem cell population to the target tissue of a the subject wherein the administered stem cell population engrafts in the target tissue after administration of an effective amount of an internalizing antibody which specifically or selectively binds to CD117 and is coupled to a toxin and thereby ablating the endogenous stem cell population in a target tissue (claim 3 of ‘502 and page 4, lines 20-25) which meets the same limitation in claims 26, 29, and 127.  Czechowicz et al teach that the utility of CD117 immunotoxins will enable more wide-spread use of both allogeneic and autologous bone marrow transplants in care facilities that perform traditional bone marrow transplants (page 83, lines 8-12) which meets the limitations of claims 122 and 123 requiring an allogenic transplant and an autologous transplant, respectively and claim 137 requiring an autologous transplant.
Czechowicz et al provides an example contrasting the 2B8 anti-CD117 antibody conjugated to a saporin cytotoxin which did not affect peripheral blood but was efficient at depleting hematopoietic stem cells while enabling engraftment of donor cells (page 28, line 8-26).  Perez et al provide evidence that the 2B8 anti-CD117 antibody has the IgG1k isotype (page 71, last sentence of the paragraph headed “2.2 Monoclonal antibody production), thus fulfilling the requirement of claim 25 requiring an IgG antibody.
Czechowicz et al do not teach the structures of the amatoxins required by the clams or the conjugation of the amatoxin to a linker through a Cys residue in the Fc domain of the antibody.

Muller et al teach that the linkers L1, L2 or L3 are alkyl, heteroalkyl, alkenyl, heteroalkenyl, alkynyl, heteroalkynyl, cycloalkyl, heterocycloalkyl, aryl, heteroaryl, aralkyl, or a heteroaralkyl group, optionally substituted (claim 15 of ‘629).
Muller et al teach that if the target-binding moiety comprises free amino, carboxy or sulfhydryl groups, e.g. in the form of Asp, GIu, Arg, Lys, Cys residues, which may be comprised in a polypeptide, then it is preferred that the linker is coupled to such a group (page 14, lines 1-3).
Lyon et al teach, that in general, antibody-drug conjugates are formed through reaction of a thiol and alkyl maleimide functionalities on the constituents of the conjugate.  Lyon et al teach 
Giacolone et al summarizes well-known linkers used in making conjugates to engineered or naturally occurring cysteine residues in the Fc region of antibodies, wherein the linkers include N-(a-Maleimidoacetoxy) succinimide ester (AMAS), BMPS, GMBS, Sulfo-GMBS, MBS, Sulfo-MBS, Succinimidyl-4-(N-maleimidomethyl)cyclohexane-1- carboxylate (SMCC), Sulfosuccinimidyl-4-(N- maleimidomethyl)cyclohexane-1-carboxylate (Sulfo-SMCC), EMCS, Sulfo-EMCS, SMPB, Sulfo-SMPB, SMPH, LC-SMCC, Sulfo-KMUS, SM(PEG)2, SM(PEG)4, SM(PEG)6, SM(PEG)8, SM(PEG)12, SM(PEG)24, SPDP, LC-SPDP, Sulfo-LC-SPDP, SMPT, Sulfo-SMPT, SIA, SBAP, SIAB, and Sulfo-SIAB (Table 1, page 36, “Amines to sulfhydryl (heterobifunctional))” which meet the limitation of  C1-C6 heteroalkylene in claims 1, 118 and 131.
It would have been prima facie obvious at the time of the effective filing date to use linkers attached to the amatoxin at the locations indicated by Muller et al and use the linkers to attach to a naturally occurring cysteines in the Fc region of the anti-CD117 antibody to provide the anti-CD117 amatoxin conjugate in the methods taught by Czechowicz et al.  One of skill in the art would have been motivated to do so because Muller et al teach that the amatoxin toxin conjugates of the invention made using the linkers located at the specified atoms had optimum  anti-tumor activity.  One of skill in the art would have been motivated to link to naturally occurring cysteine residues in the anti-CD117 antibody for attachment of the linkers because  Lyon et al teach, that in general, antibody-drug conjugates are formed through reaction of a thiol and alkyl maleimide functionalities on the constituents of the conjugate and the teachings of Giacolone et al on well-known linkers used in making conjugates to engineered or naturally occurring cysteine residues in the Fc region of antibodies, wherein the linkers include N-(a-Maleimidoacetoxy) succinimide ester (AMAS), BMPS, GMBS, Sulfo-GMBS, MBS, Sulfo-MBS, Succinimidyl-4-(N-maleimidomethyl)cyclohexane-1- carboxylate (SMCC), Sulfosuccinimidyl-4-(N- maleimidomethyl)cyclohexane-1-carboxylate (Sulfo-SMCC), EMCS, Sulfo-EMCS, SMPB, Sulfo-SMPB, SMPH, LC-SMCC, Sulfo-KMUS, SM(PEG)2, SM(PEG)4, SM(PEG)6, SM(PEG)8, SM(PEG)12, SM(PEG)24, SPDP, LC-SPDP, Sulfo-LC-SPDP, SMPT, Sulfo-SMPT, SIA, SBAP, SIAB, and Sulfo-SIAB (Table 1, page 36, “Amines to sulfhydryl (heterobifunctional))” which meet the limitation of  C1-C6 heteroalkylene in claims 1, 118 and . 

Claims 1, 26, 33, 48, 115-118  and 120 are rejected under 35 U.S.C. 103 as being unpatentable over Tissot-Daguette et al (WO2016/020791) as evidenced by Omazic et al (Biology of Blood and Bone marrow Transplantation, April 2016, Vol. 22, pp. 676-681, epub 2015)  in view of Muller et al (WO2010/115629, reference of the IDS filed 6/25/2020).
Tissot-Daguette et al teach a method of treating a c-kit positive cancer in a patient  comprising administering an antibody conjugate comprising an antibody that binds to an epitope of human c-kit conjugated to a drug moiety, via a linker wherein the drug moiety is an RNA polymerase inhibitor (claims 14 and 37).  Tissot-Daguette et al teach that amatoxin as a drug of the immunoconjugates of the invention (paragraph 00140]).    Tissot-Daguette et al teach that the c-kit positive cancers include small cell lung cancer (SCLC), acute myeloid leukemia (AML), melanoma, mast cell leukemia (MCL), mastocytosis neurofibromatosis, breast cancer, non-small cell lung cancer (NSCLC), and pancreatic cancer (claim 38) wherein “leukemia” which meets the limitation of claims 33 and 48. Tissot-Daguette et al teach that patients include human patients (paragraph [0098]).  Omazic et al provide evidence that although HSCT has been used mostly to treat patients with leukemia or other hematological malignancies (page 676, 1st column,  lines 8-10 under “Introduction”), allogeneic HSCT can induce long-term survival in in patient with various types of solid cancers, including pancreatic cancer (Title and page 681, final paragraph).  Thus the patients treated in the method of Tissot-Daguette et al qualify as “in need of a hematopoietic stem cell transplant” as required in claim 1.   Tissot-Daguette et al teach that the antibody contains at least one non-native cysteine introduced into a constant region, and the linker (L) is attached to the non-native cysteine (paragraph [0022]) which meets the limitations of claim 1 requiring conjugation of the linker to a cysteine residue in the Fc domain, and claim 120  wherein the cysteine is introduced by way of a mutation in the Fc domain of the antibody.
Tissot-Daguette et al do not specifically teach the structure of the amatoxin or the points of attachment of a linker thereto for conjugation to the anti-CD117 antibody.
Muller et al teach that amatoxins specific inhibit DNA-dependent RNA polymerase II causing a stoppage of growth and proliferation and eventual cell death in the affected cell 
Muller et al teach that the linkers L1, L2 or L3 are alkyl, heteroalkyl, alkenyl, heteroalkenyl, alkynyl, heteroalkynyl, cycloalkyl, heterocycloalkyl, aryl, heteroaryl, aralkyl, or a heteroaralkyl group, optionally substituted (claim 15 of ‘629).  Muller et al teach examples of specific linkers which meets the requirement of C1-C6 heteroalkylene (compound 7, page 36 and compound 15, page 43)
It would have been prima facie obvious at the time of the effective filing date to use linkers attached to the amatoxin at the locations indicated by Muller et al and use the linkers to .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 25, 26, 29, 33, 48, 115-137  113-141 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 113-141 of copending Application No. 17/173,119 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 25, 26, 29, 33, 48, 115-117, 119-123, 127-130, 132-134 and 137 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,111,966 in view of Muller et al (WO2010/115629), Kim and Kim (Biomolecular Therapeutics, 2015, Vol. 23, pp. 493-509) and Czechowicz et al (WO2016/164502).
Claims 1-16 of the ‘966 patent teach the specific embodiments of the instant claims with the exception of not specifically stating that the amatoxin comprises exactly one Rc substituent, that the anti-CD117 antibody is of the IgG isotype or that the administered HSC transplant in claim 13 is autologous or allogeneic.  The instant claims further require that Rc is -L-Z, wherein L comprises, in part, a peptide.  Claims 3, 9 and 13 of the ‘966 patent require that Rc is –L-Z, 
Muller et al teach that linker moieties conjugating the amatoxin to an antibody are covalently bound to functional groups in preferred positions with respect to optimal antitumor activity (abstract).  Muller et al teach the connection of the 6’ C-atom of amatoxin amino acid 4  to the target binding moiety by means of a an ether linkage to the linker, L2 (claims 1-3 of ‘629) which meets the limitation of claim 1  wherein R5=ORc, Rc is –L-Z, as well as R1=R2=H or OH; R3, R4, R6 and R7=H, R8=NH3 or OH, R9=OH (Figure 1), and the limitation of claim 1 that the amatoxin has only one Rc, because only one linker is present in the structure of Muller.  Muller et al teach the connection of the δ C atom of amatoxin amino acid 3 to the linker L3 via an ether linkage, resulting in amatoxin δC-O-L3 (claims 5-7) which meets the limitation of claim 1, wherein R1 is H or OH, R2=ORc, Rc=-L-X, R3, R4, R5, R6, R7=H, R8=OH, and R9=OH (Figure 1), and the limitation of claim 1 that the amatoxin has only one Rc, because only one linker is present in the structure of Muller.
Thus it would have been prima facie obvious at the time of the effective filing date to attach one linker to one amatoxin molecule prior to conjugation to the anti-CD117 antibody.  One of skill in the art would have been motivated to do so by the teachings of Muller et al regarding the same amatoxin structures having one linker at a defined location for attachment to an antibody.
Muller et al teach that α-amanitin, β-amanitin, amanin, and amaninamide have each of R1 and R2 as OH (Figure 1 of ‘629), which would render obvious claims 117
Regarding instant claims 122, 123 and 137, Czechowicz et al teach the utility of CD117 immunotoxins will enable more wide-spread use of both allogeneic and autologous bone marrow transplants in care facilities that perform traditional bone marrow transplants (page 83, lines 8-12) which renders obvious the limitations of claims 122  and 123  requiring an allogenic 
Regarding instant claim 25, Kim and Kim teach the ADCs currently in clinical development are comprised of the complete IgG antibody, and that most ADCs on the market and in clinical development are of the IgG1 isotype which renders obvious the limitations of instant claim 25 requiring an anti-CD117 antibody which is an IgG.

Claims 1, 25, 26, 29, 33, 48 and 115-137 are rejected on the ground of nonstatutory double patenting as being unpatentable over 1-38 of U.S. Patent No. 10,899,843 in view of Eigenbrot et al (U.S.2009/0175865), Muller et al (WO2010/115629), Kim and Kim (Biomolecular Therapeutics, 2015, Vol. 23, pp. 493-509) and Czechowicz et al (WO2016/164502).
Claim 29 of the ‘843 patent teaches a method of depleting a population of CD117 cells in a human patient by administering to the patient  an effective amount of the ADC of claim 16 prior to the patient receiving a transplant comprising hematopoietic stem cells.  Claim 30 of the patent teaches a method of depleting a population of CD117 cells in a human patient in need of hematopoietic stem cell transplant comprising administering to the patient an effective amount of the ADC of claim 16 prior to the patient receiving a transplant comprising hematopoietic stem cells. Claim 31 of the patent teaches a method comprising administering to a human patient the ADC of claim 16 in an amount sufficient to deplete a population of CD117 cells in the patient and subsequently administering a transplant comprising hematopoietic stem cells.  Claim 32 of the patient teaches that the patient of claim 41 is suffering from a disorder selected from a group including a stem cell disorder, a hemoglobinopathy disorder or cancer. 
Section. 804 IIb of the M.P.E.P. states
The specification can be used as a dictionary to learn the meaning of a term in the patent claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999).  The specification of the ‘843 patent teaches 

As used herein, the phrase "stem cell disorder" broadly refers to any disease, disorder, or condition that may be treated or cured by conditioning a subject's target tissues, and/or by ablating an endogenous stem cell population in a target tissue (e.g., ablating an endogenous hematopoietic stem or progenitor cell population from a subject's bone marrow tissue) and/or by engrafting or transplanting stem cells in a subject's target tissues. For example, Type I diabetes has been shown to be cured by hematopoietic stem cell transplant and may benefit from conditioning in accordance with the compositions and methods described herein. Additional disorders that can be treated using the compositions and methods described herein include, without limitation, sickle cell anemia, thalassemias, Fanconi anemia, aplastic anemia, Wiskott-Aldrich syndrome, ADA SCID, HIV/AIDS, metachromatic leukodystrophy, Diamond-Blackfan anemia, and Schwachman-Diamond syndrome. Additional diseases that may be treated using the patient conditioning and/or hematopoietic stem cell transplant methods described herein include inherited blood disorders (e.g., sickle cell anemia) and autoimmune disorders, such as scleroderma, multiple sclerosis, ulcerative colitis, and Crohn's disease. Additional diseases that may be treated using the conditioning and/or transplantation methods described herein include a malignancy, such as a neuroblastoma or a hematologic cancer, such as leukemia, lymphoma, and myeloma. For instance, the cancer may be acute myeloid leukemia, acute lymphoid leukemia, chronic myeloid leukemia, chronic lymphoid leukemia, multiple myeloma, diffuse large B-cell lymphoma, or non-Hodgkin's lymphoma. Additional diseases treatable using the conditioning and/or transplantation methods described herein include myelodysplastic syndrome. In some embodiments, the subject has or is otherwise affected by a metabolic storage disorder. For example, the subject may suffer or otherwise be affected by a metabolic disorder selected from the group consisting of glycogen storage diseases, mucopolysaccharidoses, Gaucher's Disease, Hurlers Disease, sphingolipidoses, metachromatic leukodystrophy, or any other diseases or disorders which may benefit from the treatments and therapies disclosed herein and including, without limitation, severe combined immunodeficiency, Wiscott-Aldrich syndrome, hyper immunoglobulin M (IgM) syndrome, Chediak-Higashi disease, hereditary lymphohistiocytosis, osteopetrosis, osteogenesis imperfecta, storage diseases, thalassemia major, sickle cell disease, systemic sclerosis, systemic lupus erythematosus, multiple sclerosis, juvenile rheumatoid arthritis and those diseases, or disorders described in "Bone Marrow Transplantation for Non-Malignant Disease," ASH Education Book, 1:319-338 (2000), the disclosure of which is incorporated herein by reference in its entirety as it pertains to pathologies that may be treated by administration of hematopoietic stem cell transplant therapy. 


Claims 29-32 do not specifically direct the administration of the ADC of claim 19 or 20, wherein the antibody is conjugated to the amatoxin by way of a cysteine residues in the Fc domain, or that the anti-CD117 antibody-amatoxin conjugate is internalized by a CD117 positive cell.
Eigenbrot et al teach antibodies modified by replacing an amino acid of a parent antibody with non-cross-linked, highly reactive cysteine (abstract), wherein the cysteine engineering was conducted in the Fc region (paragraph [0271]) .  Eigenbrot et al teach that the sites identified on the exemplary antibody fragment, hu4D5Fabv8 which when substituted with cysteine provide an active thiol, are primarily in the constant domain of the antibody which is well conserved across 
Muller et al teach that amatoxins exert their toxic activity at very low concentration when the linkage between the amatoxin and the linker is efficiently cleaved inside the cell (page 4, lines 1-6).
It would have been prima facie obvious at the time of the effective filing date to use the antibody drug conjugate of claims 19 or 20 as the ADC administered in the methods of claims 29-32.  One of skill in the art would have been motivated to do so because Muller et al teach that amatoxins exert their toxic activity at very low concentration when released inside a target cell and because the ADCs of claims 19 and 20 require the same anti-CD117 antibody as that of claim 16, and provide the particular structures of the Ab-amatoxin conjugate of claim 16.  Further, it would have been prima facie obvious to use an anti-CD117 antibody that was internalized by  CD117+ cells because Muller et al teach the requirement for the amatoxin to be released inside the cell for the advantage of high toxicity at low concentration.
Regarding the requirement of the amatoxin to be attached by way of a cysteine engineered residue in the Fc region of the antibody, Eigenbrot et al teach that the sites identified on an exemplary antibody which when substituted with cysteine provide an active thiol, are primarily in the constant domain of the antibody which is well conserved across all species of antibodies (lines 1-4 of paragraph [0165]. Eigenbrot et al teach that these sites in the constant domain should be broadly applicable to other antibodies, without further need of structural design or knowledge of specific antibody structures, and without interference in the antigen binding properties inherent to the variable domains of the antibody (lines 4-8 of paragraph [0165]).
Thus one of skill in the art would be motivated to  attach an active thiol formed as a result of a cysteine substitution in the Fc region of the anti-CD117 antibody because there is a reasonable expectation that the attachment of the amatoxin-linker to said would not interfere with antigen binding.  

Regarding instant claim 25, Kim and Kim teach the ADCs currently in clinical development are comprised of the complete IgG antibody, and that most ADCs on the market and in clinical development are of the IgG1 isotype which renders obvious the limitations of instant claim 25 requiring an anti-CD117 antibody which is an IgG.

Claims 1, 25, 26, 29, 33, 48 and 115-137 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,882,915 in view of Eigenbrot et al (U.S.2009/0175865), Kim and Kim (Biomolecular Therapeutics, 2015, Vol. 23, pp. 493-509) and Czechowicz et al (WO2016/164502).
Claim 23 of the ‘915 patent teaches a method of depleting  a population of CD117 cells in a human patient, comprising administering to the patient an effective amount of the conjugate of claim 14.  Claim 24 of the patent teaches a method of depleting a population of CD117 cells in a human patient, wherein the patient is in need of a hematopoietic stem cell transplant, 
comprising administering to the patient an effective amount of the conjugate of claim 14 prior to the patient receiving the HSCT.  Claim 25 teaches a method comprising administering to a human patient the conjugate of claim 14 in an amount sufficient to deplete a population of CD117 cells in the patient, and subsequently administering to the patient a transplant comprising hematopoietic stem cells.  Claim 26 specifies that the conjugate of claim 25 is internalized by a cancer cell, an autoimmune cell or a HSC.  Claim 27 requires that the patient in claim 23 is suffering from disorder selected from the group consisting of a stem cell disorder, a hemoglobinopathy disorder, a myelodysplastic disorder, an immunodeficiency disorder, a metabolic disorder, adenosine deaminase deficiency and severe combined immunodeficiency, hyper immunoglobulin M syndrome, Chediak-Higashi disease, hereditary lymphohistiocytosis, osteopetrosis, osteogenesis imperfecta, storage diseases, thalassemia major, systemic sclerosis, systemic lupus erythematosus, multiple sclerosis, juvenile rheumatoid arthritis and cancer.


The specification can be used as a dictionary to learn the meaning of a term in the patent claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999).  The specification of the ‘915 patent teaches 

As used herein, the phrase "stem cell disorder" broadly refers to any disease, disorder, or condition that may be treated or cured by conditioning a subject's target tissues, and/or by ablating an endogenous stem cell population in a target tissue (e.g., ablating an endogenous hematopoietic stem or progenitor cell population from a subject's bone marrow tissue) and/or by engrafting or transplanting stem cells in a subject's target tissues. For example, Type I diabetes has been shown to be cured by hematopoietic stem cell transplant and may benefit from conditioning in accordance with the compositions and methods described herein. Additional disorders that can be treated using the compositions and methods described herein include, without limitation, sickle cell anemia, thalassemias, Fanconi anemia, aplastic anemia, Wiskott-Aldrich syndrome, ADA SCID, HIV/AIDS, metachromatic leukodystrophy, Diamond-Blackfan anemia, and Schwachman-Diamond syndrome. Additional diseases that may be treated using the patient conditioning and/or hematopoietic stem cell transplant methods described herein include inherited blood disorders (e.g., sickle cell anemia) and autoimmune disorders, such as scleroderma, multiple sclerosis, ulcerative colitis, and Crohn's disease. Additional diseases that may be treated using the conditioning and/or transplantation methods described herein include a malignancy, such as a neuroblastoma or a hematologic cancer, such as leukemia, lymphoma, and myeloma. For instance, the cancer may be acute myeloid leukemia, acute lymphoid leukemia, chronic myeloid leukemia, chronic lymphoid leukemia, multiple myeloma, diffuse large B-cell lymphoma, or non-Hodgkin's lymphoma. Additional diseases treatable using the conditioning and/or transplantation methods described herein include myelodysplastic syndrome. In some embodiments, the subject has or is otherwise affected by a metabolic storage disorder. For example, the subject may suffer or otherwise be affected by a metabolic disorder selected from the group consisting of glycogen storage diseases, mucopolysaccharidoses, Gaucher's Disease, Hurlers Disease, sphingolipidoses, metachromatic leukodystrophy, or any other diseases or disorders which may benefit from the treatments and therapies disclosed herein and including, without limitation, severe combined immunodeficiency, Wiscott-Aldrich syndrome, hyper immunoglobulin M (IgM) syndrome, Chediak-Higashi disease, hereditary lymphohistiocytosis, osteopetrosis, osteogenesis imperfecta, storage diseases, thalassemia major, sickle cell disease, systemic sclerosis, systemic lupus erythematosus, multiple sclerosis, juvenile rheumatoid arthritis and those diseases, or disorders described in "Bone Marrow Transplantation for Non-Malignant Disease," ASH Education Book, 1:319-338 (2000), the disclosure of which is incorporated herein by reference in its entirety as it pertains to pathologies that may be treated by administration of hematopoietic stem cell transplant therapy. 


	Claims 23-27 of the patent do not direct the administration of the conjugate of claim 14, having the structural requirements of claim 16 of the patent wherein Z-L-Am of claim 14  is represented by formula I, or wherein the Z-L-Am of claim 14 is one of the two structures of claim 19, or the requirement of claim 17 of the patent wherein the anti-CD117 antibody is conjugated to the amatoxin by way of a cysteine residue in the Fc domain of the antibody.
Eigenbrot et al teach antibodies modified by replacing an amino acid of a parent antibody with non-cross-linked, highly reactive cysteine (abstract), wherein the cysteine engineering was conducted in the Fc region (paragraph [0271]) .  Eigenbrot et al teach that the sites identified on the exemplary antibody fragment, hu4D5Fabv8 which when substituted with cysteine provide an active thiol, are primarily in the constant domain of the antibody which is well conserved across all species of antibodies (lines 1-4 of paragraph [0165]. Eigenbrot et al teach that these sites in the constant domain should be broadly applicable to other antibodies, without further need of structural design or knowledge of specific antibody structures, and without interference in the antigen binding properties inherent to the variable domains of the antibody (lines 4-8 of paragraph [0165]).
It would have been prima facie obvious at the time of the effective filing date to select the amatoxin linker adducts exemplified in claims 16 and 19 of the ‘915 patent for the Ab-Z-L-amatoxin comprising the anti- CD117 antibody of claim 14. One of skill in the art would have been motivated to do so because thee conjugates are claimed as specific embodiments of claim 14.  It would have been further obvious to attach the Z-L-amatoxin adduct to the anti-CD117 antibody byway of a cysteine residue engineered into the Fc region of the parent antibody as taught by claim 17 of the patent.  One of skill in the art would have been motivated to do so by the teachings of  Eigenbrot et al on the sites identified on an exemplary antibody which when substituted with cysteine provide an active thiol, wherein said cites are primarily in the constant domain of the antibody which is well conserved across all species of antibodies and that these sites in the constant domain should be broadly applicable to other antibodies, without further need of structural design or knowledge of specific antibody structures, and without interference in the antigen binding properties inherent to the variable domains of the antibody.

Regarding instant claim 25, Kim and Kim teach the ADCs currently in clinical development are comprised of the complete IgG antibody, and that most ADCs on the market and in clinical development are of the IgG1 isotype which renders obvious the limitations of instant claim 25 requiring an anti-CD117 antibody which is an IgG.

All claims are rejected.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643